Exhibit 10.13

 

MICROSOFT CORPORATION

 

NON-QUALIFIED STOCK OPTION FOR PURCHASE OF STOCK

 

(Granted Under the Microsoft Corporation 1999 Stock Option Plan For Non-Employee
Directors)

 

Grant Number «GrantNumber»

 

FOR VALUABLE CONSIDERATION, Microsoft Corporation (the “company”), does on,
«GrantDate» hereby grant to «FirstName» «Name» (the “optionee”), the option to
purchase «Shares» shares of the Common Stock of the Company (the “Option
Shares”) for a price of «OptionPrice» per share, subject to the following terms
and conditions:

 

1. Upon acceptance of said grant, the Optionee agrees to continue to serve as
director of the Company for the remainder of the term for which Optionee was
elected.

 

2. Vesting Schedule: (a) The right to exercise this option shall vest as
follows: subject to the remaining terms of this Agreement, the right to purchase
one-eighth of the shares covered hereby shall vest on «VestDate», and the right
to purchase additional one-eighth increments of the shares covered hereby shall
vest at six-month intervals thereafter, such that this option becomes fully
vested fifty-four (54) months.

 

3. This option shall expire ten (10) years from the date of the granting hereof,
but shall be subject to earlier termination as follows:

 

a. In the event of the death of Optionee, the option granted herein may be
exercised, to the extent exercisable on the date of death pursuant to paragraph
2 above, by the estate of the Optionee, or by any person or persons who acquired
the right to exercise such option by will or by the laws of descent and
distribution. The option must be exercised within the earlier of (i) one hundred
eighty (180) days after the date of death of Optionee or (ii) the date on which
the option expires by its terms.

 

b. In the event an Optionee ceases to be director of the Corporation, other than
by reason of his or her death, the options granted herein may be exercised, to
the extent exercisable on the date such person ceases to be a director, within
the earlier of (i) one hundred eighty (180) days after the date such person
ceases to be a director and (ii) the date on which the option expires by its
terms.

 

1



--------------------------------------------------------------------------------

4. The Change of Control provisions on Section 9 of the Microsoft Corporation
1999 Stock Plan for Non-Employee Directors (the “Plan”) shall, in appropriate
circumstances, modify the application of paragraphs 2 and 3 above.

 

5. The Optionee shall indicate his intention to exercise the option hereby
granted by giving written notice, signed by the Optionee or an authorized
representative of Optionee, to the Company, stating the number of shares with
respect to which the option is being exercised, accompanied by payment in full
for such shares, which payment may be in whole or in part in shares of the
common stock of the Company already owned by the optionee or optionee’s
representative, valued at fair market value on the date of payment (as
determined pursuant to Section 7(c) of the Plan).

 

6. This option is not assignable or transferrable by Optionee otherwise than by
will or laws of descent and distribution, and said option shall be exercisable
during the lifetime of Optionee only by him or her; provided that the Board may
permit further transferability, on a general or specific basis, and may impose
conditions and limitations on any permitted transferability.

 

7. Neither the optionee nor his or her successors in interest shall have any
rights as a stockholder of the Company with respect to any shares granted herein
until the Optionee or his or her successors become a holder of record of such
shares.

 

8. In the event that the outstanding shares of the common stock of the Company
are changed into or exchanged for a different number or kind of shares or other
securities of the Company or of another corporation by reason of any
reorganization, merger, consolidation, recapitalization, reclassification, stock
split-up, combination of shares, or dividend payable in capital stock,
appropriate adjustment shall be made in the number and kind of shares subject to
any unexercised portion of the option granted herein such that the proportionate
interest of Optionee shall be maintained as before the occurrence of such event.
Such adjustment shall be made without change in the total price applicable to
the unexercised portion of this option, but with a corresponding adjustment in
the option price per share.

 

2



--------------------------------------------------------------------------------

9. The Company may delay the issuance of shares covered by the exercise of this
option and the delivery of a certificate for shares purchased pursuant to this
option until one of the following conditions shall be satisfied:

 

a. The shares being purchased under this option are at the time of issue or
transfer effectively registered under applicable federal securities laws now in
force or hereafter amended; or

 

b. Counsel for the Company shall have given an opinion, which opinion shall not
be unreasonably conditioned or withheld, that the shares are exempt from
registration under applicable federal securities laws now in force or hereafter
amended.

 

The company shall use its best efforts to bring about compliance with the above
conditions within a reasonable time, except that the Company shall be under no
obligation to cause a registration statement or a post-effective amendment to
any registration statement to be prepared at its expense solely for the purpose
of covering option shares granted hereunder.

 

10. Unless the Shares granted hereunder have been effectively registered under
the Securities Act of 1933, as now in force or hereafter amended, the Company
shall be under no obligation to issue or transfer any shares covered by this
option unless the Optionee or Optionee’s successors in accordance with section 5
above, shall give a written representation and undertaking to the company and
upon which, in the opinion of such counsel, the Company may reasonable rely that
Optionee is acquiring the shares for his or her own account as an investment and
not with the view to, or for sale in connection with, the distribution of such
shares, and that Optionee will make no transfer of the same except in compliance
with any rules and regulations in force at the time of such transfer under the
Securities Act of 1933, or any other applicable law, and that if shares are
issued or transferred without such registration, a legend to this effect may be
placed upon the certificate representing the shares.

 

11. This option is granted pursuant to the Plan and the terms of the Plan are
controlling.

 

EXECUTED at Redmond, Washington, the day and year first above written.

 

3